Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    March 11, 2015

The Court of Appeals hereby passes the following order:

A15D0269. ROBERT D. GLOVER v. THE STATE.

      On February 10, 2015, Robert D. Glover filed this application for discretionary
appeal, seeking review of an April 10, 2012 order revoking his probation.1 An
application for discretionary appeal must be filed within 30 days of the entry of the
order or judgment to be appealed. See OCGA § 5-6-35 (d). The requirements of
OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an application for
appeal not made in compliance therewith. See Boyle v. State, 190 Ga. App. 734 (380
SE2d 57) (1989). Because Glover filed this application nearly three years after entry
of the order he seeks to appeal, it is untimely, and it is therefore DISMISSED for lack
of jurisdiction.

                                         Court of Appeals of the State of Georgia
                                                                              03/11/2015
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.




      1
         Glover claims that the court erred by neither holding a hearing within 30 days
of the filing of the revocation petition nor giving him credit for time served in custody
awaiting the hearing.